IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         December 7, 2007

                                                                      Charles R. Fulbruge III
                                       No. 06-31211                           Clerk


FREDDIE SMITH; LORI SMITH

                                                  Plaintiffs-Appellants
v.

MICHAEL J FIFTHIAN; KEITH SCHONHERR; JORDAN ARNOLD, JR;
VERNON L CANNON; LADD TRUCKING INC; CAROLINA CASUALTY
INSURANCE CO

                                                  Defendants-Appellees



                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:03-CV-2076


Before KING, BARKSDALE, and DENNIS, Circuit Judges.
PER CURIAM:*
       AFFIRMED. See 5th Cir. R. 47.6.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.